         Case 2:20-cv-01614-AC Document 4 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MUHAMMAD TAHSEEN AFZAL,                           No. 2:20-cv-1614 AC P
12                        Petitioner,
13            v.                                        ORDER
14    WENDY KAY,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          I.      Filing Fee

20          Petitioner has not filed an in forma pauperis affidavit or paid the required filing fee

21   ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity to either

22   submit the appropriate affidavit in support of a request to proceed in forma pauperis or submit the

23   appropriate filing fee.

24          II.     Appointment of Counsel

25          Petitioner has requested the appointment of counsel. There currently exists no absolute

26   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

27   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

28   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.
                                                       1
         Case 2:20-cv-01614-AC Document 4 Filed 08/18/20 Page 2 of 2

 1   In the present case, the court does not find that the interests of justice would be served by the
 2   appointment of counsel at the present time.
 3          In accordance with the above, IT IS HEREBY ORDERED that:
 4          1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
 5   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
 6   failure to comply with this order will result in a recommendation that this action be dismissed;
 7          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 8   form used by this district; and
 9          3. Petitioner’s request for appointment of counsel (ECF No. 2) is denied without
10   prejudice to a renewal of the motion at a later stage of the proceedings.
11   DATED: August 17, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
